 

Exhibit 10.25

[RR Donnelley & Sons Letterhead]

March 21, 2016

Mr. Thomas Juhase

RR Donnelley

255 Greenwich Street

New York, NY 10007

Dear Tom:

Subject to confirmation of appointment by the HR Committee of the Board of
Directors, I would like to confirm that you will be named Chief Operating
Officer of Donnelley Financial Solutions reporting to the CEO of Donnelley
Financial Solutions.

In addition, you will receive a Retention Bonus of $420,000 that will cliff vest
on October 1, 2019.  You must be here on vest date in order to receive the
retention bonus.  However, if you do have a separation from service (within the
meaning of Treasury Regulation § 1.409-A1(h), hereinafter a “Separation from
Service”) initiated by the Company without cause, the Retention Bonus shall
become fully vested and payable.

Your current employment agreement will remain in full effect.

Congratulations on becoming part of the management team for Donnelley Financial
Solutions.

 

Sincerely,

 

 

 

R.R. Donnelley & Sons Company

 

 

 

By:

 

/s/ Thomas Carroll

 

Tom Carroll

EVP and Chief HR Officer

 

 